JUDGMENT

PER CURIAM
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 30, 2004, be affirmed. The district court properly determined that the doctrine of res judicata bars appellant from pursuing an independent federal action on the same 1985 discrimination claim that he pursued, albeit unsuccessfully, under one of the two alternative dispute resolution mechanisms established under the Consent Decree entered in Pigford v. Glickman, 185 F.R.D. 82 (D.D.C.1999), aff'd, 206 F.3d 1212 (D.C.Cir.2000). The district court also properly determined that, to the extent appellant was attempting to state a claim under the Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq., based on alleged discrimination in 1976, such a claim is barred by the Act’s two-year statute of limitations. See 15 U.S.C. § 1691e(f).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.